On Application for Rehearing
PER CURIAM.
Plaintiff and defendants have filed applications for rehearing, plaintiff asking that we amend our decree so as to fix the fees of two medical experts, and defendants contending that we were in error in awarding compensation to plaintiff.
When we come to consider the application of plaintiff we find that Dr. Arthur W. Epstein and Dr. John L. DiLeo, who practice medicine and live in New Orleans, testified in open Court in the Parish of St. Bernard, and that each examined plaintiff on two occasions. The two doctors testified as experts, and in the motion for appeal counsel asked that their fees be fixed at $100 each.
In our original decree we awarded plaintiff compensation and experts’ fees, but did not fix the amounts of the fees. Since there is in the record sufficient evidence to enable us to determine,what should be the amounts of those fees, we are authorized to fix said amounts, although the amounts were not fixed in the District Court. Pohl v. American Bridge Division, U. S. Steel Corp., La.App., 109 So.2d 823. See, also, Jackson v. W. Horace Williams Co., La.App., 12 So.2d 22; Jefferson v. Lauri N. Truck Lines, 192 La. 29, 187 So. 44.
The applications of plaintiff and defendants are denied. However, our decree is amended so as to fix the fees of Dr. Arthur W. Epstein and Dr. John L. DiLeo at $100 each and to tax these fees as costs. The right of defendants to apply for rehearing is reserved, but this right is limited to the question of what should be the amount of those fees and whether this Court may fix them.
Both applications denied; decree amended.